UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4195


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARDE DANIEL CARTER, a/k/a Rickey Daniel Wilkerson,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:04-cr-00094-MOC-DSC-1)


Submitted:   September 6, 2013           Decided:   September 25, 2013


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jennifer L. Coulter, LAW OFFICES OF COULTER & THOMPSON,
Charlotte, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Richarde        Daniel      Carter      appeals       the    district         court’s

order    revoking       his    supervised          release     and     sentencing           him    to

twenty-one months of imprisonment.                       Counsel has filed a brief in

accordance       with    Anders          v.    California,      386       U.S.    738       (1967),

certifying that there are no meritorious issues for appeal but

questioning       whether          the        district      court     erred       in    revoking

Carter’s supervised release based on conduct that occurred in

another district.              Although notified of his right to do so,

Carter has not filed a supplemental brief.                          We affirm.

              Carter is essentially challenging the Western District

of      North     Carolina’s             jurisdiction          over        his         revocation

proceedings.        Because Carter raises this claim for the first

time on appeal, we review for plain error.                                Fed. R. Crim. P.

52(b); United States v. Olano, 507 U.S. 725, 731-32 (1993).                                         To

meet    the     plain   error       standard          (1)   there     must       be    an    error;

(2) the    error    must       be    plain,       meaning     obvious        or   clear          under

current law; and (3) the error must affect substantial rights.

Olano, 507 U.S. at 732-34.                     If these three elements are met, we

may exercise our discretion to notice the error, which we do

only if the error “seriously affects the fairness, integrity, or

public     reputation         of     judicial         proceedings.”               Id.       at     732

(internal quotation marks and brackets omitted).



                                                  2
            Carter’s original sentence was imposed in the Western

District of North Carolina.              Although his violations occurred in

the District of South Carolina and his supervising probation

officer was located there, jurisdiction was never transferred to

that    district.        Accordingly,         the       Western     District     of    North

Carolina was the proper jurisdiction to entertain the revocation

proceedings.      See Fed. R. Crim. P. 32.1(a)(5)(A)(i).                        Therefore,

Carter’s argument is meritless.

            In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                   We

therefore    affirm      the      district     court’s       judgment.         This     court

requires that counsel inform Carter, in writing, of the right to

petition    the   Supreme        Court   of       the   United      States     for    further

review.     If    Carter         requests     that      a   petition      be   filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move      in   this    court      for     leave    to   withdraw      from

representation.       Counsel’s motion must state that a copy thereof

was    served    on   his    client.          We    dispense      with    oral       argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                     AFFIRMED




                                              3